Citation Nr: 1723857	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  08-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2. Entitlement to service connection for a right hip disability, to include as secondary to the service-connected left hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1975.

This matter is before the Board of Veteran's Appeals (Board) on appeal from October 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought.  

The Veteran testified at a February 2014 Travel Board hearing before a Veterans Law Judge, who is no longer employed by the Board.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge, who conducts a hearing on an appeal, must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  As such, a March 2016 letter was sent to the Veteran, explaining that the Veterans Law Judge who presided over his hearing is no longer available to participate in his appeal and that he should respond within 30 days if he wished to appear at another Board hearing.  The Veteran did not respond, and therefore, the appeal was reassigned to the undersigned Veterans Law Judge for adjudication.  38 U.S.C.A. § 19.3(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

1.	Acquired Psychiatric Disorder

The Veteran was diagnosed with bipolar disorder and schizoaffective disorder during the appeal period.  See June 2014 VA psychiatric examination (diagnosing bipolar disorder); February 2012 VA psychiatric examination (diagnosing schizoaffective disorder).  Although further delay is regrettable, the Board finds remand is warranted for new medical etiology opinions for the Veteran's bipolar disorder and schizoaffective disorder diagnoses, as the nexus opinions for each diagnosis are improperly conclusory.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A) Bipolar Disorder

The VA examiner, who performed a psychiatric examination of the Veteran in June 2014, provided the sole bipolar disorder nexus opinion of record in August 2016.  In the August 2016 bipolar disorder nexus opinion, the VA examiner opined:

1.  The 1979 "breakdown" noted in VA records and referenced in my 2014 examination is judged to be the same condition as the bipolar diagnosis rendered for that examination.  There is no evidence in the veteran's service treatment record that he was diagnosed or treated for any mental disorder during his 1972-1975 active duty.  Inasmuch as the presumed first noted instance of a mental disorder occurred in 1979, 4 years after his discharge there is no clinical evidence that his mental condition was incurred in or caused by his military service.

2.  There is no evidence of an abrupt behavioral change that can be inferentially linked to the claimed bipolar condition or to any contributing traumatic event.  The claimed sexual assault occurred in 1974 while the veteran was in Okinawa, whereas the pattern of violating behavioral norms began in 1973, as noted in his Military Personnel record, and documented in my 2014 examination.  In summary, the veteran exhibited a chronic pattern of misconduct beginning in 1973 that did not resolve with counseling or punishment.  Instead, the pattern continued and resulted in a court-martial conviction and discharge from the Marine Corps.  Furthermore, the behavior problems of 1973-1975 did not occur in the context of any contemporaneous diagnosis of mental disorder, including bipolar disorder.

C&P Disability Benefits Questionnaire at Page 2, (August 17, 2016).

Initially, the Board finds that the examiner, in rendering his conclusion, improperly solely relied on the lack of an in-service contemporaneous diagnosis of or treatment for bipolar disorder to reach his conclusion.  See C&P Disability Benefits Questionnaire at Page at 2, (August 17, 2016) ("the behavior problems of 1973-1975 did not occur in the context of any contemporaneous diagnosis of mental disorder, including bipolar disorder."; "There is no evidence in the veteran's service treatment record that he was diagnosed or treated for any mental disorder during his 1972-1975 active duty.";  "there is no clinical evidence that his mental condition was incurred in or caused by his military service.").  

There is no indication in the rationale portion of the opinion that the examiner considered the Veteran's on-going report that he felt mentally pressured (a feeling that he was subjected to a "steady harassment") throughout his service as a result of different events in his service, including a sexual trauma incident in Okinawa.  See e.g., March 1986 Hearing Transcript; see also July 1985 Veteran Statement ("There is nothing in my military medical records about a breakdown.  But I know that my last 1 1/2 years in the military has a lot to do with my behavior now. . ."); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  

Moreover, as shown above, the examiner found that the Veteran's "pattern of violating behavioral norms began in 1973," which is when the Veteran was in active duty; however, surprisingly, the examiner concluded that the Veteran's bipolar diagnosis was less likely than not incurred in service.  Id.  More explanation is needed from this examiner, including why such a pattern of violating behavioral norms beginning in 1973 would not indicate bipolar disorder.  The lack of adequate reasons and explanations in this opinion makes it impossible for the Board to use to make an informed determination as to whether or not service connection for bipolar disorder is warranted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

Remand is therefore warranted for a new medical etiology opinion for the bipolar diagnosis.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) ("When the only medical nexus evidence is rejected because the report is confusing or appears incomplete, it may be sent back for clarification or a new report may be obtained.").
  
B) Schizoaffective Disorder

Remand is also warranted for a new medical etiology opinion for the Veteran's schizoaffective disorder.  The nexus opinion for the schizoaffective disorder, which was provided by a different VA examiner in February 2012 and is the sole nexus opinion for this claim of record, is also improperly conclusory.  See February 2012 VA psychiatric examination report.  

In 2012, a VA examiner opined that the Veteran's "schizoaffective disorder is not related to his military service and has been ongoing since his first nervous breakdown or first psychotic episode in 1979."  See id.  The examiner failed to provide an adequate explanation connecting the supporting facts for his conclusion, including whether schizoaffective disorder could be present before a psychotic break, and how that information would apply to the Veteran's case, specifically.  See id.  The Board finds that this schizoaffective disorder nexus opinion, as it is, cannot be used to make an informed determination as to whether or not service connection for schizoaffective disorder is warranted.  See Monzingo, 26 Vet. App. at 105.

Remand is therefore warranted for a new medical etiology opinion for the schizoaffective disorder diagnosis as well.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) ("When the only medical nexus evidence is rejected because the report is confusing or appears incomplete, it may be sent back for clarification or a new report may be obtained."). 


2.	Right Hip

The Board in July 2016 requested that a new VA examination be accomplished and that the examiner should, in part, opine as to whether the Veteran's right hip disability was aggravated by his left hip disability.  However, the new examination, which was accomplished in August 2016, did not comply with the remand directive, where the VA examiner failed to opine on whether it is at least as likely as not that the Veteran's right hip disability was AGGRAVATED by the Veteran's service-connected left hip.  See August 2016 VA hip examination report; see Stegall v. West, 11 Vet.App. 268, 271 (1998) (holding "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Given such, remand is warranted to comply with the Board's directive.

Furthermore, after a review of the August 2016 VA examination report, remand is also warranted for further clarification as to the evidence of record, specifically as to the x-rays.  The reason for such is as follows.  The August 2016 VA examiner reported that based on his review of the Veteran's file, there were no other x-rays associated with the record besides the August 27, 1997 and the April 15, 2008 x-rays, and neither x-ray demonstrates that the Veteran has degenerative joint disease or osteoarthritis as stated by the July 18, 2014 VA examiner.  However, the July 2014 VA examiner reported that he relied upon x-rays, which reflect that the Veteran has arthritis of the hips.  Notably, he did not identify what x-rays he relied upon to make this conclusion, but the August 2016 examiner believes that his finding was an "incidental findi[n]g" on the x-ray.  This reference by the August 2016 examiner as to the incidental finding, undermines his conclusion, because on the one hand he states that the x-rays do not demonstrate a disability, but then on the other, he references an incidental finding.  Given that the examiner did not opine as to whether the Veteran's service-connected left hip disability (which is a favorable finding) aggravated the Veteran's right hip disability, remand is warranted for further clarification.  See 38 C.F.R. § 4.2 (2016); see Coburn, 19 Vet. App. at 433.

Accordingly, the case is REMANDED for the following action:

1. With respect to the psychiatric disorder claim, if available to provide still further comment, obtain an addendum opinion from the examiner who rendered the August 2016 VA psychiatric opinion.  Otherwise, the opinion must be rendered by someone with the necessary qualifications or competence to comment.  

The examiner is requested to review the claims file and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bipolar disorder, and any other current psychiatric disorder, was incurred in service or related to any in-service behavior or performance changes subsequent to the incidents alleged by the Veteran, including the Veteran's decreased performance evaluations and court-martial charges.  The examiner is specifically instructed to consider the Veteran's lay statements regarding the psychiatric symptoms he experienced while in service and due to his service.  The examiner is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation of a mental disorder diagnosis or treatment.

2.  With respect to the July 18, 2014, examination report, determine whether there were x-rays taken of the Veteran's hips in association with this examination.  If so, please associate with the record.  If not, document the record.

3. Once number 2 has been completed, forward the claims file to an appropriate examiner for an examination regarding the claim for secondary service connection for the right hip.  If no new x-rays were taken of the Veteran's hip in 2014, the examiner should order new x-rays to be taken of both hips.

The examiner should identify all disabilities of the hips, as well as opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip disability IS permanently aggravated by his service-connected left hip.

All opinions should include detailed rationales in support of all opinions provided.  If a VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


